Citation Nr: 0721412	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  07-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee condition with post-operative 
residuals (left knee disability).
2.  Entitlement to service connection for a right knee 
disability, on a direct basis and as secondary to the left 
knee disability.
3.  Entitlement to service connection for a right hip 
disability, on a direct basis and as secondary to the left 
knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 and subsequent rating 
decisions from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
May 2007.  This case was advanced on the docket, pursuant to 
38 C.F.R. § 20.900(c) (2006).

The underlying issue of entitlement to service connection for 
a left knee disability, as well as entitlement to service 
connection for a right knee disability and right hip 
disability, are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In July 1953, the RO denied service connection for a left 
knee strain.  The veteran was notified of that decision in a 
letter dated that month, did not appeal, and that decision is 
now final.

2.  Evidence received since July 1953, when considered by 
itself, or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the right knee claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a right knee strain is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The RO denied service connection for a left knee condition in 
July 1953, and notified the veteran of such denial and his 
procedural and appellate rights later that same month.  The 
veteran did not appeal and the decision became final.  38 
U.S.C.A. § 7105.  When a claim is the subject of a prior 
final denial, it may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

Evidence of record at the time of the July 1953 decision 
included service medical records noting that, in February 
1945, the veteran complained of arthralgia of the knees of 
eight months duration.  The final diagnosis was operational 
fatigue.  The veteran also stated that, except for a 16-day 
period when he had malaria, he had been a bulldozer operator 
and had never been disabled.  In a VA social services report 
dated in July 1953, the veteran stated that he was walking 
downstairs about a year prior and he heard his left leg 
"pop," and he had left leg surgery in April 1952.  The 
veteran stated that he was operating a bulldozer in service, 
a bank gave way and he was dropped 12 feet, injured his left 
knee, and he was hospitalized for two weeks.  

The stated basis for the 1953 denial of the service 
connection claim was that a left knee condition was not shown 
in service and that the veteran's in-service left knee 
complaints were ascribed to operational fatigue.
In September 2004, the veteran attempted to reopen his claim.  
The following evidence was presented or obtained after the 
July 1953 RO decision.  The veteran submitted copies of the 
service medical records showing that he complained of knee 
pain of eight months duration in service.  This evidence is 
not new and was considered in the July 1953 rating decision.  

In statements and testimony, the veteran stated that he has 
suffered with left knee pain and limitation of function since 
his inservice injury.  

The evidence received subsequent to the July 1953 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the statements and testimony of the 
veteran constitute new and material evidence.  Prior to the 
submission of this evidence, there was no evidence of 
chronicity of a left knee condition since service.  Assuming 
the credibility of this evidence, see Justus, supra, the 
additional evidence relates to an unestablished fact 
necessary to substantiate the veteran claim, that he has a 
current left knee disability which has been present since 
service.  When considered with all the evidence of record, 
especially the inservice knee injury and subsequent 
treatment, a reasonable possibility of substantiating the 
claim is raised.  38 C.F.R. § 3.156(a).

The VA has duties to notify and assist claimants pertaining 
to a new and material evidence claim.  In light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim, any lack of notice or development can not 
be prejudicial.


ORDER

The claim for service connection for a left knee disability 
is reopened.  To this extent only, the appeal is granted.
REMAND

The Board has determined that new and material evidence has 
been presented.  However, the ultimate credibility or weight 
to be given the new evidence was presumed for the purpose of 
reopening the claim, and must now be determined as a question 
of fact.  See Justus, supra.  Additional development is 
needed prior to a resolution of this issue.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
Therefore, the case must be remanded for an examination and 
adjudication on the merits based on all the evidence of 
record.

As the claims for a right knee disability and a right hip 
disability are alleged to be related to the left knee 
disability, they are inextricably intertwined, and 
consideration of those issues is inappropriate at this time.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and development 
procedures pursuant to 38 U.S.C.A. §§ 
5102-5103A, 5107 and 5109 are fully 
complied with, to include requesting that 
the veteran submit all relevant evidence 
in his possession relating to entitlement 
to service connection for right knee 
strain.

2.  After completion of the foregoing, 
afford the veteran an appropriate VA 
examination.  The veteran's claims file, 
to include a complete copy of this 
REMAND, must be provided to the examiner 
in conjunction with the examination, and 
the examination report should reflect 
consideration of the file.

Based on the examination and review of 
the claims folder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated disabilities of the left 
knee, right knee, and right hip are the 
result of any incident of service.  If it 
is determined that the veteran's left 
knee disability was the result of 
service, the examiner should also render 
an opinion regarding whether it at least 
as likely as not that any demonstrated 
right knee and right hip disabilities are 
the result of, or are aggravated by the 
veteran's left knee disability.  The 
examiner must provide a complete 
rationale for all opinions given.

3.  The claims should then be 
readjudicated.  If any claim remains 
denied, issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  Then, return the 
case to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


